Name: Council Regulation (EEC) No 1452/86 of 13 May 1986 fixing, for the 1986/87 marketing year, certain sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: consumption;  plant product;  beverages and sugar
 Date Published: nan

 No L 133/4 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1452/86 of 13 May 1986 fixing, for the 1986/87 marketing year, certain sugar prices and the standard quality of beet THE COUNCIL THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Whereas , as a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight ; whereas , consequently, when the intervention price for sugar is being fixed, the difference between the target price and the intervention price may be fixed at a relatively low level ; Whereas the basic price for beet must take account of the intervention price and of the costs of processing and delivering the beet to factories and be based on an estimated Community yield of 130 kilograms of white sugar per tonne of beet a 16 % sugar content ; Whereas the intervention prices for white sugar and the beet prices applicable in Spain and Portugal are fixed by specific provisions , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ('), as last amended by Regulation (EEC) No 934/86 (2), and in particular Articles 2 (3), 3 (4) and 4 (3) thereof, Having regard to the proposal from the Commission (3), HAS ADOPTED THIS REGULATION : Having regard to the opinion of the European Par ­ liament (4), Whereas, when sugar prices are fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and ensure that they reach consumers at reason ­ able prices ; Article 1 1 . The target price for white sugar shall be 57,03 ECU per 100 kilograms. 2 . The intervention price for white sugar shall be 54,18 ECU per 100 kilograms for the non-deficit areas of the Community with the exception of Spain . Article 2 The basic price for beet, applicable in the Community with the exception of Spain and Portugal, shall be 40,89 ECU per tonne delivered at the collection centre . Article 3 Standard quality beet shall : (a) be of sound and fair merchantable quality ; (b) have a sugar content of 16 % at the reception point . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the 1986/87 marketing year. Whereas , in order to attain these objectives , the target price for sugar must be fixed at a level which, taking into account in particular the resultant level of the intervention price , ensures a fair remuneration for beet and sugar cane producers while at the same time respecting consumers' interests , and which is likely to maintain the balance between the prices of the principal agricultural products ; (') OJ No L 177 , 1 . 7 . 1981 , p. 4 . O OJ No L 87, 2 . 4 . 1986 , p. 1 . ( J) OJ No C 85 , 14 . 4 . 1986 , p. 9 . ( 4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). 21.5.86 Official Journal of the European Communities No L 133/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1986 . For the Council The President W. F. van EEKELEN